Grant, J.
(after staling the facts). So far as the parol contract included the reservation of the trees and the pasture, the learned circuit judge was correct in his instruction. Vanderkarr v. Thompson, 19 Mich. 82; Adams v. Watkins, 103 Mich. 431. But in so far as it included the-contract to build a fence, we think he was in error. The recital of a consideration in a deed is not conclusive, and it may be shown to be greater or less than the amount stated. Strohauer v. Voltz, 42 Mich. 444; Dean v. Adams, 44 Mich. 117; Mowrey v. Vandling, 9 Mich. 39. The court, at one time during the progress of the trial, recognized this distinction, and stated that it would permit evidence of an agreement to build the fence, but would exclude evidence of the reservation of. the pasturage.
The judgment must be reversed, and a new trial ordered.
Montgomery, J., concurred with Grant, J. Hooker, J., concurred in the result. Long, C. J., did not sit.